      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 1 of 40




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KEVIN WUTHERICH,                              )
                                              )
             Plaintiff,                       )      Civil Action No. 18-200
                                              )      District Judge Cathy Bissoon
                     v.                       )      Magistrate Judge Maureen P. Kelly
                                              )
RICE ENERGY INC. also known as EQT RE         )      Re: ECF Nos. 73 and 75
LLC,                                          )
                                              )
             Defendant.                       )


                          REPORT AND RECOMMENDATION


I.     RECOMMENDATION

       Plaintiff Kevin Wutherich (“Wutherich”) brings this case against Rice Energy Inc., also

known as EQT RE LLC (“Rice”), arising out of allegations that Rice unlawfully terminated his

employment. There are two dispositive motions before the Court. Wutherich filed a Motion for

Partial Summary Judgment. ECF No. 73. Rice filed a Motion for Summary Judgment. ECF No.

75. For the reasons set forth herein, it is respectfully recommended the Court grant Rice’s

Motion for Summary Judgment and deny Wutherich’s Motion for Partial Summary Judgment.

II.    REPORT

       A. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          1. Wutherich’s Employment at Rice

       Rice is an energy company with a class of securities registered under section 12 of the

Securities Exchange Act of 1934. ECF No. 71 ¶ 17. Rice became a wholly-owned subsidiary of

EQT Corporation in November 2017. Id.
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 2 of 40




        Rice hired Wutherich in May 2015 as its Director of Completions. Id. ¶¶ 8-9. After a gas

well is drilled and completed, the Completions Department is responsible for connecting the well

bore to the reservoir, which includes hydrofracturing.                Id. ¶ 11.     Wutherich managed the

operations of this department, and its approximately ten employees, all of whom reported to

Wutherich either directly or indirectly. Id. ¶¶ 10-11. Wutherich reported to Vice President of

Completions, Babatunde Ajayi (“Ajayi”), who in turn reported to Toby Rice, the Chief Operating

Officer (“COO”). Id. ¶¶ 6, 15, 16.

        Upon hiring, Wutherich received an offer letter, which stated that he would “devote [his]

full business time, best efforts, skill, knowledge, attention, and energies to the advancement of

the Company’s business activities . . . and to the performance of [his] duties and responsibilities

as an employee of the Company and not engage in any other business activities without prior

approval of the Company.” Id. ¶ 12.

             2. EOG Resources

        Wutherich supervised Jeff Lo (“Lo”), who worked as an engineer at EOG Resources

(“EOG”) prior to his employment with Rice. Id. ¶¶ 26-27. In July 2016, Wutherich overhead

Lo and Derek Rice “discussing data which Mr. Lo obtained from his previous employer.” Id. ¶

25; ECF No. 77 ¶ 12. 1 Wutherich recalls “hearing something about a drive . . . filled with data,”

and he “believe[s] [Lo] made a statement at one point that it contained well files.” ECF No. 71

¶¶ 28-30. Wutherich does not recall what Lo and Derek Rice intended to do with this data, and

he did not personally see the content. Id. ¶¶ 29-30.

        Afterwards, Wutherich approached Lo. Wutherich told Lo that he had overheard his

conversation with Derek Rice, and he “remember[s] telling [Lo] that it was illegal” and that Lo

1
 Wutherich did not file a response to Rice’s Concise Statement of Material Facts, ECF No. 77, pursuant to Local
Civil Rule 56(C). Accordingly, the facts set forth in Rice’s Concise Statement of Material Facts are deemed
admitted. See, e.g., Gulley v. Haymaker, No. 06-131J, 2009 WL 763549, at *2 (W.D. Pa March 23, 2009).

                                                            2
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 3 of 40




could go to jail for his actions. Id. ¶ 31. Wutherich concluded this based on a “rumor” he heard

regarding an employee at his former company who was incarcerated for stealing company data.

Id. According to Lo, he claimed to have consent to use the information and denied that it was

confidential. ECF No. 79-1 at 47.

       Wutherich reported this incident to Ajayi. ECF No. 71 ¶ 32. He told Ajayi something

“very close to what [he] told Jeff [Lo] himself,” specifically, “that it’s illegal, that it’s a crime

being committed” and he “remember[s] telling [Ajayi] that—talking about the Rice brother

throwing him under the bus.” Id. ¶ 33.

       Wutherich did not report this incident to anyone other than his supervisor, Ajayi. Id. ¶

34. Ajayi did not report this incident to anyone else or take any further action. Id. ¶¶ 35-36.

Wutherich has “no direct knowledge” how anyone other than Ajayi would have knowledge

regarding his concerns about the EOG data that Lo discussed. ECF No. 77 ¶ 17.

       Lo was subsequently transferred to the reservoir engineering department, at Lo’s request.

ECF No. 79-1 at 50, 95:16-23. In the fall of 2016, Rice conducted a “science experiment” using

a modified completion design for fracturing. ECF No. 71 ¶ 38.

           3. Silver Creek Services

               a. Ajayi’s Ownership Interest in Silver Creek

       Ajayi owned twenty-five percent of Silver Creek Services (“Silver Creek”). Id. ¶ 40.

Because Silver Creek was a service provider for Rice, providing over $1 million in aggregate

services, his ownership interest created a conflict of interest for Ajayi. Id. ¶¶ 39, 43. Rice did

not disclose a related party transaction with Silver Creek on its 2016 Proxy Statement. Id. ¶ 66.




                                                     3
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 4 of 40




               b. Internal Reporting of Ajayi’s Ownership Interest

       Ajayi informed Rice’s Chief Executive Officer (“CEO”), Daniel Rice, of his ownership

in Silver Creek in 2014, before Rice used Silver Creek as a service provider. Id. ¶ 45; ECF No.

79-1 at 4, 35:25-36:3. Ajayi requested Daniel Rice’s permission for Rice to utilize Silver

Creek’s services in June or July 2014. ECF No. 71 ¶ 45; ECF No. 79-1 at 4, 36:10-18. Later, in

September 2015, Rice conducted a conflict of interest survey among its employees. ECF No. 71

¶ 47. Ajayi disclosed that he had a twenty-five-percent ownership interest in Silver Creek. Id.;

ECF No. 79-1 at 132.

       According to Ajayi, a “tough procurement cycle” arose in 2015, in which Rice would

need to consider whether to continue using Silver Creek products and whether the quality of

those products was worth the price. ECF No. 79-1 at 5, 43:12-20. Ajayi took Wutherich and

other members of his team to lunch to disclose that he had an ownership interest in Silver Creek.

Id. at 44:15-20; ECF No. 71 ¶ 46.

       Bruce Jenkins (“Jenkins”), Rice’s Director of Internal Audit, testified that by 2015

“virtually everyone in the company and certainly everyone in the completions department” was

aware of Ajayi’s ownership interest in Silver Creek, and it was “common knowledge that was

spoken about amongst team members.” ECF No. 71 ¶ 49; ECF No. 79-1 at 29, 101:22-102:6.

       Ajayi began the process of selling his Silver Creek shares in November or December

2015. ECF No. 71 ¶ 64. Thereafter, COO Toby Rice was continually in contact with Ajayi

about selling his shares and Ajayi “was being pressured at some point” to do so. Id. ¶ 65.

               c. Wutherich’s Communications Regarding Silver Creek

       In the summer of 2016, Rice issued a request for quotes (“RFQ”) for service providers,

including providers of frac plugs, flow back services, sand trucking, and well heads. Id. ¶¶ 51-



                                                    4
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 5 of 40




52. Wutherich was involved in the RFQ process, along with the engineers who reported to him.

Id. ¶ 53.

        During the RFQ process, Wutherich told Ajayi that he did not think Silver Creek should

be used as a service provider. ECF No. 79-1 at 128, 223:10-23. He “does not recall exactly

what [he] told [Ajayi], other than a disagreement with the decision” to select Silver Creek as a

service provider. ECF No. 71 ¶ 54.

        In early August 2016, Wutherich participated in a meeting with Ajayi and Toby Rice

about the RFQ process. Id. ¶ 55. Wutherich gave a PowerPoint presentation, in which he

discussed various service providers and provided an overview of the RFQ process. Id. ¶ 56.

Wutherich testified regarding this presentation:

        Based on what I see here, I would have gone through those points [in the
        PowerPoint presentation.] I would have stated that I disagree with those points,
        but in the end, the incumbent one [sic], as I stated in one of my other things, I
        recall doing air quotes that the incumbent insinuating that—well, I’ll just leave it
        at that. I won’t say what I was insinuating because it could be interpreted
        differently.

Id. ¶ 57; ECF No. 79-1 at 128, 224:9-19.

        Q. Okay. And when you were giving the disagreement over Silver Creek with
        respect to the frac stacks/wellheads or plugs, you were giving particulars as to
        why you thought there was other business reasons to be using other vendors
        besides Silver Creek?

        A. I . . . insinuated that it was being done because of the relationship with Silver
        Creek.

        Q. And how did you insinuate it? I don’t know what that means.

        A. That’s, as I said, the sort of air quotes. It’s going to be talking through, as I
        talk through it. Again, I do not recall the exact way I talked it, but I believe the—
        the way I discussed who won it and my body language, from what I recall, was
        very clear that the reason they got the work was because of the relationship
        between Silver Creek and [Ajayi].

ECF No. 79-1 at 130, 230:10-231:2.

                                                     5
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 6 of 40




       Wutherich did not indicate that it was illegal to use Silver Creek as a service provider,

and he did not believe that it was a violation of law. Id. at 128-129, 224:20-225:5. He “thought

there [were] other vendors that were better,” however, and he indicated that at the meeting. Id. at

129, 225:1-8. Wutherich agreed with choosing Silver Creek as a vendor with respect to some

services it offered, but he believed that Silver Creek had been chosen with respect to two

services, the frac stacks and plugs, for the “wrong reasons.” Id. at 129, 228:10-22.

       On October 3, 2016, Wutherich emailed COO Toby Rice. ECF No. 79-1 at 332. In his

email, Wutherich indicated that a price adjustment and lock in had been negotiated for Silver

Creek. Id. Wutherich stated “[w]e would like to lock in these new prices ASAP as we will see

some significant savings, however, Nehemiah mention [sic] that we did not get an official OK

from you yet, and needed to get that before we send back to them the amended MSA.” Id. Toby

Rice responded that “we are not able to lock in as long as there are conflicts. Bruce [Jenkins]

will provide the ok.” Id.

               d. Other Employees’ Communications About Silver Creek

       According to Wutherich, “multiple” other Rice employees voiced disagreement over

Silver Creek, including Andrew Sorg and Adam Hughey. ECF No. 71 ¶ 59. At various times,

Rice employees Peter Foradori, Nehemiah Katz, and Jeb Bolton each approached Jenkins to

discuss Silver Creek and concerns over Ajayi’s relationship and the amount of money being

spent at Silver Creek. Id. ¶ 62; ECF No. 79-1 at 29-30, 102:14-15, 103:2-8.

               e. Michael Didier

       Another Rice employee, Michael Didier (“Didier”), also had an ownership interest in

Silver Creek. ECF No. 71 ¶ 41. Rice had knowledge of Didier’s ownership interest. ECF No.

77 ¶ 65. Rice moved to remove the conflict by encouraging him to sell his ownership interest in

                                                    6
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 7 of 40




Silver Creek. Id. ¶ 66. Instead of selling his shares in Silver Creek, Didier resigned on October

21, 2016. Id. ¶ 67; ECF No. 78-1 ¶ 5. Didier is an American citizen and was born in 1978,

making him approximately three years younger than Wutherich. ECF No. 78-1 ¶ 3.

       4. Drill2Frac

           a. Wutherich’s Role with Drill2Frac

       On September 30, 2015, the CEO of Drill2Frac, an oilfield services company, contacted

Wutherich to inquire into adding him as a board advisor, or in another role, with Drill2Frac.

ECF No. 71 ¶ 18. Drill2Frac was a service provider for Rice. Id. ¶ 24.

       The next month, Wutherich entered into an “Agreement for Board Advisor Membership

Consulting Services” with Drill2Frac. Id. ¶ 19. In connection with this role, Wutherich agreed

to complete various tasks, including that he would participate as a member of the Board of

Advisors for Drill2Frac; provide technical and management advice related to its products and

services; assist Drill2Frac in the development of materials for its clients; provide referrals of

customer leads and create awareness of company services; and create “brand awareness” of

Drill2Frac. Id. ¶ 20. Drill2Frac agreed to compensate Wutherich for his services, including a

monthly retainer fee and referral fees. Id. ¶ 21.

       Wutherich informed COO Toby Rice and Ajayi, Wutherich’s supervisor, that he accepted

a position on the advisory board for Drill2Frac. Id. ¶ 23. Ajayi and Toby Rice were not aware

that Wutherich was being compensated for this work. ECF No. 79-1 at 10-11; ECF No. 77 ¶¶ 3-

4.

       Wutherich claims that he also notified a human resources employee, Coach Rikeman

(“Rikeman”), of his position with Drill2Frac and asked whether there was a “potential conflict of

interest that would prohibit this type of relationship.” ECF No. 74-1 ¶ 32; ECF No. 79-1 at 335.



                                                    7
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 8 of 40




Rice disputes this notification occurred, citing as evidence the email that Wutherich relies upon

was only located in draft form in his email account; the email was not found in Rikeman’s email

inbox; and Rikeman does not recall receiving or responding to the email. 2 ECF No. 81 ¶ 32;

ECF No. 82-1; ECF No. 82-2 at 4. In the disputed email at issue, Wutherich states that he has

been asked to be on an executive advisory board and does not specifically discuss financial

compensation. ECF No. 79-1 at 335. 3

        b. Rice’s Investigation and Wutherich’s Termination

        In October 2016, COO Toby Rice instructed all Rice employees to disclose any

previously undisclosed conflicts of interest to Jenkins. ECF No. 77 ¶ 39. In response, on

October 17, 2016, Wutherich informed Jenkins by email of his relationship with Drill2Frac and

that he was receiving a referral fee for clients that contracted with Drill2Frac. Id. ¶ 40.

        Jenkins initiated an investigation, which included his review of the contents of

Wutherich’s email inbox and hard drive. Id. ¶ 41. At this time, Jenkins was not aware of

Wutherich raising concerns about using Silver Creek as a service provider or that he had

communicated regarding Lo and the EOG data. Id. ¶¶ 44-45; ECF No. 79-1 at 23, 35:4-8, 38:4-

11.

        Jenkins discovered emails showing that Wutherich was contacting representatives of

other energy companies regarding Drill2Frac. ECF No. 77 ¶ 42. As a result of his investigation,

Jenkins understood that no one at Rice was aware of the extent of Wutherich’s relationship with

2
  In his Reply in support of his Motion for Partial Summary Judgment, Wutherich asserts that Rice’s claim this is a
draft email is a “surprise.” ECF No. 85 at 7. However, counsel for Rice has submitted a letter to counsel for
Wutherich dated July 31, 2019, which was sent pursuant to “Judge Kelly’s directive at the July 29 status conference
regarding the issue of unsent emails that were included as part of Rice’s document production in this case.” ECF
No. 82-3 at 2-3. It includes a list of documents that were “in draft form and never sent,” including this email to
Rikeman. Id. at 3 (listing document bates labeled as Rice 00009894); ECF No. 79-1 at 335 (email to Rikeman, bates
labeled as Rice 00009894). Counsel for Wutherich does not address this letter in his briefing.
3
 In this document, Wutherich indicates that he has been approached by an oilfield service provider, VES.
Wutherich represents that in 2015, Drill2Frac went by Vorpal Energy, or “VES.” ECF No. 74-1 ¶ 39.

                                                             8
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 9 of 40




Drill2Frac, beyond Toby Rice’s approval for Wutherich to sit on Drill2Frac’s board. Id. ¶ 48;

ECF No. 79-1 at 25, 57: 7-12.

       Jenkins conveyed his findings to the members of the Rice executive team, including CEO

Daniel Rice. ECF No. 77 ¶ 49. Based on the results of the investigation, Daniel Rice concluded

that Wutherich was “abusing his role at Rice for his personal benefit, and [that] it was a clear

violation of [Rice’s] conflict of interest policy. Id. ¶ 50. He determined that Wutherich was

using proprietary information related to Rice’s trial of Drill2Frac as a marketing tool to help sell

Drill2Frac’s product to competitors in exchange for compensation. Id. ¶ 51. As a result, Daniel

Rice concluded that Wutherich was profiting by using Rice’s information, and he decided to

terminate Wutherich’s employment. Id. ¶ 67; ECF No. 71 ¶ 67. Wutherich was terminated on

October 31, 2016. ECF No. 71 ¶ 68.

       Wutherich is of Canadian national origin and is a green card holder. ECF No. 71 ¶ 4. He

was 41-years old at the time Rice terminated him from his position. Id. ¶ 2. He was replaced by

an internal candidate who was a twenty-nine year old American citizen. ECF No. 12 ¶ 72; ECF

No. 34 ¶ 72.

       5. Ajayi’s Termination

       Ajayi was terminated on the same date as Wutherich. ECF No. 77 ¶ 59. Rice conducted

an investigation regarding Ajayi’s conflicts of interest, which revealed that he had an undisclosed

relationship with Parco Slickline, a Rice vendor. Id. ¶ 58; ECF No. 79-1 at 31, 110:7-111:11.

Ajayi was terminated for failing to disclose this relationship. ECF No. 77 ¶ 59.

       Ajayi is an American citizen and was thirty-one at the time of his termination. ECF No.

71 ¶¶ 7, 70. He was replaced by Steven Ko, a Canadian. ECF No. 77 ¶¶ 61-62.




                                                     9
     Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 10 of 40




       6. Procedural History

       Wutherich filed his Complaint on February 14, 2018. ECF No. 1. Rice filed a Partial

Motion to Dismiss on April 16, 2018. ECF No. 5. On May 4, 2018, Wutherich filed the

operative First Amended Complaint (the “Amended Complaint”). ECF No. 12. Therein, he

brings the following claims: Count I - retaliation in violation of the Sarbanes-Oxley Act of 2002

(“SOX”); Count II - retaliation in violation of the Dodd-Frank Act (“Dodd-Frank”); Count III -

age discrimination in violation of the Age Discrimination in Employment Act (“ADEA”); Count

IV - nationality discrimination in violation of Title VII; and Count V - age and nationality

discrimination in violation of the Pennsylvania Human Relations Act (“PHRA”).

       On May 7, 2018, the then-pending Partial Motion to Dismiss was denied as moot. ECF

No. 13. On May 21, 2018, Rice filed a Partial Motion to Dismiss and a Brief in Support, seeking

dismissal of a portion of the SOX retaliation claim (Count I) and all of the Dodd-Frank

retaliation claim (Count II).   ECF Nos. 14 and 15.       On October 2, 2018, a Report and

Recommendation was filed, recommending that the Partial Motion to Dismiss be denied as to

Count I and granted as to Count II. ECF No. 30. Thereafter, District Judge Cathy Bissoon

entered a Memorandum Order adopting the Report and Recommendation and dismissing Count

II. ECF No. 33.

       The parties conducted extensive discovery. On October 15, 2019, Wutherich filed the

instant Motion for Partial Summary Judgment, Brief in Support, and Statement of Facts Viewed

in a Light Most Favorably to Defendant. ECF Nos. 73, 74 and 74-1. Rice filed a Response in

Opposition to the Motion for Partial Summary Judgment, a response to Wutherich’s statement of

facts, and a supplemental appendix in support. ECF Nos. 80, 81 and 82. Plaintiff filed a Reply.

ECF No. 85.



                                                  10
         Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 11 of 40




           On October 15, 2019, Rice filed a Motion for Summary Judgment and Brief in Support.

ECF Nos. 75 and 76.              Rice additionally filed a Concise Statement of Material Facts and

Appendix. ECF Nos. 77 and 78. Wutherich filed a Brief in Opposition. ECF No. 83. Rice filed

a Reply. ECF No. 84.

           The parties filed a Joint Statement of Undisputed Facts and Joint Appendix in support of

their respective motions. ECF Nos. 71 and 79-1. 4

           The Motions for Summary Judgment are ripe for consideration.

           B. STANDARD OF REVIEW

           Rule 56 of the Federal Rules of Civil Procedure provides that: “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of

material fact is in genuine dispute if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see

also Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007) (“A genuine issue is

present when a reasonable trier of fact, viewing all of the record evidence, could rationally find

in favor of the non-moving party in light of his burden of proof”). Thus, summary judgment is

warranted where, “after adequate time for discovery and upon motion . . . a party . . . fails to

make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Marten v. Godwin, 499 F.3d 290,

295 (3d Cir. 2007) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)).

           The moving party bears the initial burden of demonstrating to the court that there is an

absence of evidence to support the non-moving party’s case. Celotex, 477 U.S. at 322; see also

Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 140 (3d Cir. 2004). “[W]hen the

4
    The appendix at ECF No. 79-1 is filed under seal. A redacted version of this document is filed at ECF No. 70-1.

                                                               11
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 12 of 40




moving party has carried its burden under Rule 56(c), its opponent must do more than simply

show that there is some metaphysical doubt as to the material facts . . . . Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

genuine issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)) (internal quotations omitted).

       In deciding a summary judgment motion, a court must view the facts in the light most

favorable to the nonmoving party and must draw all reasonable inferences, and resolve all doubts

in favor of the nonmoving party. Matreale v. N.J. Dep’t of Military & Veterans Affairs, 487

F.3d 150, 152 (3d Cir. 2007); Woodside v. Sch. Dist. of Phila. Bd. of Educ., 248 F.3d 129, 130

(3d Cir. 2001).

       C. DISCUSSION

           1. Rice’s Motion for Summary Judgment

                  a. SOX Claim (Count I)

       Rice moves for summary judgment with respect to Count I. In Count I, Wutherich seeks

relief pursuant to Section 806 of SOX, 18 U.S.C. § 1514A, “Civil action to protect against

retaliation in fraud cases,” which provides, in pertinent part:

           (a) Whistleblower protection for employees of publicly traded companies.
           No company with a class of securities registered under section 12 of the
           Securities Exchange Act of 1934 (15 U.S.C. 78l), or that is required to file
           reports under section 15(d) of the Securities Exchange Act of 1934 (15
           U.S.C. 78o(d)) including any subsidiary or affiliate whose financial
           information is included in the consolidated financial statements of such
           company, or nationally recognized statistical rating organization (as defined
           in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c), or
           any officer, employee, contractor, subcontractor, or agent of such company
           or nationally recognized statistical rating organization, may discharge,
           demote, suspend, threaten, harass, or in any other manner discriminate
           against an employee in the terms and conditions of employment because of
           any lawful act done by the employee--



                                                     12
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 13 of 40




             (1) to provide information, cause information to be provided, or
             otherwise assist in an investigation regarding any conduct which the
             employee reasonably believes constitutes a violation of [18 U.S.C.]
             section 1341[mail fraud], 1343 [wire fraud], 1344 [bank fraud], or
             1348 [securities fraud], any rule or regulation of the Securities and
             Exchange Commission, or any provision of Federal law relating to
             fraud against shareholders, when the information or assistance is
             provided to or the investigation is conducted by--

                (A) a Federal regulatory or law enforcement agency;

                (B) any Member of Congress or any committee of Congress; or

                (C) a person with supervisory authority over the employee (or
                such other person working for the employer who has the
                authority to investigate, discover, or terminate misconduct); or

             (2) to file, cause to be filed, testify, participate in, or otherwise assist
             in a proceeding filed or about to be filed (with any knowledge of the
             employer) relating to an alleged violation of section 1341, 1343,
             1344, or 1349, any rule or regulation of the Securities and Exchange
             Commission, or any provision of Federal law relating to fraud against
             shareholders.

18 U.S.C. § 1514A.

       In order to establish a prima facie case for retaliation in violation of SOX arising out of

each of these events, Wutherich must allege that he “(1) engaged in a protected activity; (2) [t]he

respondent knew or suspected that the employee engaged in a protected activity; (3) [t]he

employee suffered an adverse action; and (4) [t]he circumstances were sufficient to raise the

inference that the protected activity was a contributing factor in the adverse action.” Wiest v.

Lynch (“Wiest I”), 710 F.3d 121, 129 (3d Cir. 2013) (quoting 29 C.F.R. § 1980.104(e)(2)(i)-(iv))

(internal quotations omitted).

       If Wutherich satisfies his burden to identify evidence in support of all four elements, the

burden then shifts to Rice to demonstrate “by clear and convincing evidence that [it] would have

taken the same [adverse] action in the absence of any [protected activity.]” Wiest v. Tyco



                                                     13
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 14 of 40




Electronics Corp. (“Wiest II”), 812 F.3d 319, 329 (3d Cir. 2016) (quoting 29 C.F.R.§

1980.109(b)) (internal quotations omitted).

       Here, Wutherich claims that he engaged in two separate whistleblowing events under

SOX: (1) his communications to COO Toby Rice and Ajayi regarding Silver Creek; and (2) his

communications regarding Lo’s acquisition of data from EOG. In support of its Motion for

Summary Judgment, Rice argues that Wutherich cannot satisfy his prima facie case, and that it

would have terminated Wutherich regardless of his alleged protected activity. For the reasons

discussed below, Wutherich cannot satisfy his prima facie case with respect to his

communications regarding either of his two alleged whistleblower events, and his SOX claim

should be dismissed.

                   (1) Silver Creek

                       (a) Protected activity

        In order to establish the first element of his prima facie case, Wutherich “must identify

evidence in the record from which a jury could deduce . . . [he] ‘engaged in a protected activity’

under Section 806.” Westawski v. Merck & Co., Inc., 739 F. App’x 150, 152 (3d Cir. 2018)

(quoting Wiest II, 812 F.3d at 329). In support of its Motion for Summary Judgment, Rice

contends that Wutherich’s communications regarding Silver Creek are not protected activity.

Wutherich may have expressed his disagreement with using Silver Creek for certain services, it

argues, but he never conveyed a reasonable belief that Rice violated any of the enumerated

provisions under Section 806. ECF No. 76 at 15. Specifically, Wutherich never told anyone that

(1) it was illegal to use Silver Creek; (2) that it was a securities violation to use Silver Creek; or

(3) that Ajayi’s relationship with Silver Creek needed to be disclosed in an SEC filing. Id. at 16.

Rice further argues there is no evidence Wutherich subjectively believed Rice engaged in a



                                                     14
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 15 of 40




securities violation, noting that Wutherich has “no idea” what the criteria is for making Form 10-

K disclosures, and it is “hard, if not impossible, for someone to hold a subjective belief of a

violation if they have no understanding of the law.” Id. (quoting Barrick v. PNGI Charles Town

Gaming, LLC, 365 F. Supp. 3d 672, 684 (N.D. W.Va. 2019)). Finally, Rice asserts that it was

common knowledge at Rice that Ajayi owned a 25% share of Silver Creek. ECF No. 76 at 17.

To the extent that Wutherich claims to have reported on a conflict of interest, then, he did not

provide any previously unknown information and is not entitled to whistleblower protection. Id.

         In his Brief in Opposition, Wutherich asserts that he only needs to “provide information”

that he reasonably believes constitutes a securities violation in order to engage in protected

activity under 18 U.S.C. § 1514A(a)(1). 5 ECF No. 83 at 8. Here, he “provided information”

that certain Silver Creek products were overpriced. Id. at 9. This pertains to a potential

securities violation, he argues, because Rice was planning to lock in the price of a supplier that

had a related party conflict. Id. at 8 n. 6. He argues that the information he provided is relevant

to Instruction 7 of 17 C.F.R. § 229.404 (“Item 404”), which indicates that certain relationships

do not need to be disclosed if “[t]he transaction is one where the rates or charges involved in the

transaction are determined by competitive bids . . . .” Id. Because Wutherich’s “value vs. price”

presentation demonstrated the rates were not “competitive,” he argues, the transaction should

have been reported to shareholders. Id. 6


5
 The Court notes that Wutherich’s thirty-one page Brief in Opposition fails to comply with this Court’s twenty-five
page limit for responsive briefs.
6
  Wutherich argues that he is a whistleblower pursuant to 18 U.S.C. § 1514A(a)(1) in the body of his brief. In a
footnote, he states that he “has also a section (2) whistleblower” claim. Wutherich claims that he satisfies
subsection (2) because his spoke out and said “‘[w]hat you are doing is wrong’ by identifying conduct that falls
within the ample bounds of the anti-fraud laws.” ECF No. 83 at 9. 18 U.S.C. § 1514A(a)(2) relates to individuals
that initiate or cooperate in proceedings that are filed or about to be filed. Wutherich does not identify any
proceeding at issue and this section therefore does not apply. Moreover, the Court notes that counsel places the
phrase “[w]hat you are doing is wrong” in quotes but does not cite the source of this quote. There is no indication
that Wutherich actually made this statement, and he makes no effort to explain how his actual communications

                                                             15
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 16 of 40




         In reply, Rice contends that Wutherich’s account is a post-hoc reimagining of the

underlying communication, and it not sufficient for him to claim he believed a securities

violation existed after the fact. ECF No. 84 at 4. Rice argues that Wutherich does not cite

anything to support that he subjectively believed, at the time he made the communication, that

Rice did, or was about to, engage in a securities violation. Id. Moreover, it argues, the

presentation Wutherich provided did not conclude the bid was not “competitive;” it merely

addressed the service providers and provided an overview of the RFQ process. Id. Because

Wutherich’s argument ignores the fact that there was a competitive RFQ process, any belief

Wutherich may have had is objectively unreasonable. Id.

         Upon review, Wutherich did not engage in protected activity with respect to his

communications regarding Silver Creek. In order to engage in protected activity, an employee

must have “both a subjective and an objective belief that the conduct that is the subject of the

communication relates to an existing or prospective violation of one of the federal laws

referenced in § 806.” Wiest I, 710 F.3d at 134. “A belief is objectively reasonable when a

reasonable person with the same training and experience as the employee would believe that the

conduct implicated in the employee’s communication could rise to the level of a violation of one

of the enumerated provisions in Section 806.” Id. at 132.

         Although Wutherich argues that he “provided information” relevant to whether Ajayi’s

relationship with Silver Creek needed to be disclosed, he does not proffer evidence that he

reasonably believed he was reporting a securities violation under Section 806. Under Section

806, it is not sufficient to simply “provide information” relevant to making a Form 10-K



satisfy subsection (2). Rather, this appears to be a reference to the United States Court of Appeals for the Third
Circuit’s decision in Wiest I, in which the court explained that “the purpose of [w]histleblower statutes like SOX §
806 is to protect people who. . . stand against institutional pressures and say plainly, ‘what you are doing here is
wrong.’” Wiest I, 710 F.3d at 132 (quoting dissenting opinion) (internal quotations omitted).

                                                              16
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 17 of 40




disclosure. The “‘critical focus is on whether the employee reported conduct that he or she

reasonably believes constituted a violation of federal law.’” Villanueva v. U.S. Dep’t of Labor,

743 F.3d 103, 109-10 (5th Cir. 2014) (quoting Sylvester v. Parexel Int’l, LLC, No. 07-123, 2011

WL 2517148, at *15 (Dep’t of Labor May 25, 2011)). While an employee “‘need not cite a code

section he believes was violated in his communications to his employer . . . the employee’s

communications must identify the specific conduct that the employee believes to be illegal.’” Id.

(quoting Welch v. Chao, 536 F.3d 269, 276 (4th Cir. 2008)). Here, the “specific conduct” that

Wutherich identified as “wrong” was Rice’s selection of Silver Creek to provide certain

services—not the possibility that Rice would fail to report this transaction to shareholders.

Wutherich testified that he never told anyone that Ajayi’s relationship needed to be disclosed in

an SEC filing, and he proffers no evidence that he intended to convey such concerns here. ECF

No. 79-1 at 111, 85:11-15.

       With respect to the “specific conduct” that he did report, Wutherich believed it was

“wrong” to use Silver Creek for certain services, because there were other vendors that were

better. ECF No. 79-1 at 129, 225:1-8, 228:10-22. He testified that he conveyed this belief, and

that he insinuated with his body language that Silver Creek was chosen because of Ajayi’s

relationship. Id. at 129-30 228:1-231:2. However, he testified that he did not believe this

conduct was illegal. Id. at 128-129, 224:24-225:1. As such, there is no evidence that Wutherich

reported specific conduct that he reasonably believed to be illegal, let alone conduct that violated

one of the specifically enumerated provisions of Section 806. Therefore, the Court should find

that Wutherich does not satisfy the first element of his prima facie case with respect to the Silver

Creek communications.




                                                    17
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 18 of 40




                   (b) Rice’s knowledge

       With respect to the second element of a prima facie case, Wutherich must show that Rice

knew or suspected that he engaged in protected activity. In its Motion for Summary Judgment,

Rice contends that Wutherich cannot satisfy this element because he did not convey his

disagreement over using Silver Creek as a SOX violation. Rice argues that Wutherich simply

“insinuated that [Silver Creek was selected] because of [Ajayi’s] relationship with Silver Creek”

through his “body language,” but he did not tell anyone that he thought it was a securities

violation or that it needed to be disclosed in an SEC filing. ECF No. 76 at 20. Although

Wutherich is claiming that Rice should have disclosed the conflict with shareholders, it argues,

he said no such thing at the time. Id. Moreover, Rice argues that Wutherich fails to show that

the decisionmaker with respect to his termination, CEO Daniel Rice, had any knowledge of the

purported protected activity. Id. at 20-21.

       In his Brief in Opposition, Wutherich claims that he satisfies this element of his claim,

because he reported to individuals with supervisory authority over him, Ajayi and Toby Rice.

ECF No. 83 at 14-15. He argues that Toby Rice knew he was reporting on a “conflict of

interest” because (1) Toby Rice admitted in his deposition testimony that Ajayi had a known

conflict of interest; and (2) in response to an October 3, 2016 email from Wutherich asking

whether the Silver Creek price should be locked in, Toby Rice responded that “we are not able to

lock in as long as there are conflicts. Bruce [Jenkins] will provide the ok.” Id. at 9.

       Pursuant to 18 U.S.C. § 1514A, a plaintiff reporting internally must report to “a person

with supervisory authority over the employee (or such other person working for the employer

who has the authority to investigate, discover, or terminate misconduct).” 18 U.S.C. § 1514A

(a)(1)(C). Here, Wutherich reported to a person with supervisory authority over him, Ajayi. To



                                                     18
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 19 of 40




the extent Rice argues that Wutherich must show “that the decision-makers who subjected him to

the adverse action were aware of the protected activity,” the decision that Rice relies upon does

not stand for this proposition. ECF No. 76 at 21 (citing Rudolph v. Nat’l R.R. Passenger Corp.,

No. 2009-FRS-015, 2013 WL 1385560, at *9 (U.S. Dept. of Labor March 29, 2013)). In

Rudolph, the quoted text that Rice relies upon refers to the Administrative Law Judge’s (“ALJ”)

findings regarding the proof of causation element of plaintiff’s prima facie case, as opposed to

proving knowledge of the respondent. Moreover, the Administrative Review Board found that

the ALJ committed reversible error by failing to consider the totality of the circumstantial

evidence related to causation, including whether knowledge could be imputed to the

decisionmaker based on the knowledge of relevant persons. Id. at *11.

       Nevertheless, even if Wutherich could establish that he engaged in protected activity in

the first instance, the record does not support a finding that Rice knew or suspected that he did

so. “In order for an employer to ‘know or suspect that the whistleblower-plaintiff is engaged in

protected conduct . . . the plaintiff’s intra-corporate communications [must] relate in an

understandable way to one of the stated provisions of federal law [in § 806].’” Wiest I, 710 F.3d

at 134 (quoting Wiest I, 710 F.3d at 139 (Jordan, J., dissenting)). Here, Wutherich claims that he

reported a potential violation of Rice’s failure to disclose Ajayi’s relationship with Silver Creek

and/or the price lock in shareholders. However, Wutherich did not refer to Rice’s disclosure

obligations or its SEC filings in any of his communications. Nor did he make any other specific

statement that would tie his presentation regarding the RFQ process in an “understandable way”

to any alleged securities violation. Wutherich’s discussion of pricing and selection of service

providers occurred as part of the RFQ process, and he merely “insinuated” Silver Creek was

chosen due to Ajayi’s relationship through the use of body language. Absent speculation, a jury



                                                    19
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 20 of 40




could not reasonably conclude that Rice knew or suspected Wutherich engaged in protected

activity, under Section 806, based on his RFQ presentation.

       Indeed, Wutherich does not attempt to argue that his communication did, in fact, relate in

an understandable way to one of the enumerated laws under Section 806. Instead, he claims that

Toby Rice knew that Wutherich reported on a “conflict of interest” based on two statements

from Toby Rice—neither of which support this conclusion. First, Wutherich misrepresents an

October 3, 2016 email exchange, in which he claims that he “objected to how the award of work

had been determined and was pushing for vendors outside of Silvercreek services for some of the

work.” ECF No. 83 at 9 (citing ECF No. 79-1 at 332). The email does not reflect Wutherich’s

objection; to the contrary, he asks Toby Rice for approval to move forward with the Silver Creek

lock in. ECF No. 79-1 at 332. There is no indication that Toby Rice’s response, that “we are not

able to lock in as long as there are conflicts,” acknowledges any objection raised by Wutherich.

       Second, Wutherich refers the Court to testimony from Toby Rice in which he responds

“[t]here wasn’t an appearance of a conflict. There was a conflict” to counsel’s question of

whether he “came to the conclusion after Mr. Wutherich’s presentation on August 5th, that there

was an appearance of a conflict.” Id. at 87, 132: 12-16. However, Toby Rice did not testify that

he came to this conclusion as a result of the presentation. He continued on to state that “[w]e

knew that.    We’ve known that since [Ajayi] disclosed his conflict of interest.        The new

information from August 10th was we have a robust RFQ, the guys have done their work . . . .”

Id. at 132:17-23.    Thus, Wutherich does not demonstrate that Toby Rice understood that

Wutherich was reporting a “conflict of interest.”

       Even if Toby Rice did reach this understanding, however, the mere existence of a conflict

of interest is not the alleged violation he reported under Section 806. It was common knowledge



                                                    20
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 21 of 40




that Ajayi had a conflict of interest, and Rice concluded that it was not required to disclose this

conflict under Item 404 because Ajayi was not a Section 16 officer. Id. at 20, 11:18-21; ECF No.

71 ¶ 49. Wutherich does not show that simply referring to a known conflict of interest would

have placed Toby Rice on notice of his purported belief that a securities violation occurred.

Accordingly, the Court should find that Wutherich fails to satisfy the second element of his

prima facie case.

                    (c) Adverse action

       Wutherich claims that he suffered an adverse action as a result of his termination. Rice

does not dispute that Wutherich satisfies the third element of his prima facie claim.

                    (d) Contributing factor in adverse action

       Rice also argues that Wutherich cannot satisfy the fourth element of his prima facie case,

which requires him to demonstrate sufficient circumstances to “raise the inference that the

protected activity was a contributing factor in the adverse action.” Wiest I, 710 F.3d at 129. In

support of its Motion for Summary Judgment, Rice argues that Wutherich cannot prove

causation because the decisionmaker, CEO Daniel Rice, was not aware of his purported

protected activity. ECF No. 76 at 21. It further argues that causation cannot be inferred based

on temporal proximity because Wutherich was not terminated until approximately two months

after the communications at issue. Id. at 22. Moreover, it contends that there was a “legitimate

intervening event” during this time period as a result of Wutherich’s disclosure regarding

receiving financial compensation from Drill2Frac and the subsequent investigation. Id. Finally,

Rice argues that any inference of retaliation is countered by the fact that multiple other Rice

employees voiced specific concerns regarding Silver Creek without facing any adverse action.

Id.



                                                    21
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 22 of 40




       In his Brief in Opposition, Wutherich argues that his termination was proximate in time

to his protected activity, citing ongoing complaints and concerns that arose regarding Silver

Creek between the time of his report and termination. ECF No. 83 at 19-26. Although these

events did not involve Wutherich, he claims that this activity created a “continuous process” and

argues that it was only “short time” between his protected activity and termination.             Id.

Wutherich argues elsewhere in his brief that Jenkins had “knowledge” of Wutherich’s protected

activity because Jenkins asked Toby Rice where to find the Silver Creek bidding presentation

and had pre-existing knowledge of Ajayi’s conflict of interest. Id. at 28-29.

       Upon review, the Court should find that Wutherich fails to satisfy this element of his

prima facie case. The causation element of a prima facie case requires allegations that “[t]he

circumstances were sufficient to raise the inference that the protected activity was a contributing

factor in the adverse action.” Wiest I, 710 F.3d at 129 (quoting 29 C.F.R. § 1980.104(e)(2)(iv)).

Further, the United States Court of Appeals for the Third Circuit has held that “a contributing

factor [is] any factor, which alone or in combination with other factors, tends to affect in any

way the outcome of the decision. A plaintiff need not provide direct evidence to satisfy this

element; rather, circumstantial evidence may be sufficient. To that end, temporal proximity

between the protected activity and the adverse action is a significant factor in considering a

circumstantial showing of causation.” Wiest II, 812 F.3d at 330 (internal citations and quotation

marks omitted).

       For the reasons discussed above, Wutherich does not demonstrate that he engaged in

protected activity, or that Rice knew, or suspected, that he engaged in protected activity. In the

absence of any such activity or knowledge, the circumstances do not “raise the inference that the

protected activity was a contributing factor in the adverse action.” Wiest I, 710 F.3d at 129.



                                                    22
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 23 of 40




       Significantly, Wutherich fails to demonstrate any knowledge of his alleged protected

activity by the decisionmaker, CEO Daniel Rice, or anyone who could have influenced his

decision. Although he argues that Jenkins knew of his protected activity because Jenkins asked

Toby Rice where to find the PowerPoint presentation related to the bidding process, he does not

point to evidence that (1) Jenkins reviewed the PowerPoint slides; (2) that the slide deck was

attributed to Wutherich; or (3) that any content in the slides identifies a potential violation under

Section 806. To the contrary, Wutherich testified that he “would have stated that I disagree with

those points [in the presentation], but in the end, the incumbent [won] . . . .” ECF No. 71 ¶ 57;

ECF No. 79-1 at 128, 224:9-19 (emphasis added).

       To the extent Wutherich claims that his termination was temporally proximate because

intervening complaints or concerns raised by others about Silver Creek created a “continuous

process,” he cites no legal authority to support this proposition. To the contrary, the fact that

Ajayi’s conflict of interest was well known and raised by others without adverse consequence in

the intervening time period undermines any inference of causation. See, e.g., Wiest II, 812 F.3d

at 332 (holding that legitimate intervening events, including lack of knowledge of protected

activity by individuals conducting investigation and fact that others who were “as involved, or

more involved, in the same activity did not receive any negative treatment” negated any possible

inference of causation).    Accordingly, construing the facts in the light most favorable to

Wutherich, the record does not support a finding that he has satisfied his prima facie case with

respect to Silver Creek.




                                                     23
         Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 24 of 40




                     (2) EOG

                         (a) Protected activity

          In support of its Motion for Summary Judgment, Rice argues that Wutherich’s

communications regarding Lo/EOG are not protected activity because he does not even “recall

the specifics” of what he said, beyond “that it’s illegal, that it’s a crime being committed” and

something about “the Rice brothers throwing [Lo] under the bus.” ECF No. 76 at 12. Even if

theft of trade secrets and inducement to share such secrets is illegal, however, Rice argues that

such conduct is not per se fraudulent or deceptive, and Wutherich did not frame his

communications as a violation of SOX. Id.

          Further, Rice argues that Wutherich’s after-the-fact theory that Rice’s “failure to disclose

the illegal nature of its revenue is a securities violation” and the alleged “use of the data was a

substantial security risk because of the amount of money involved” is not objectively reasonable

and relies on a series of speculative leaps. Id. (citing ECF No. 12 ¶¶ 59-60). Rice argues that

Items 103 and 503 of Regulation S-K only required the reporting of pending legal proceedings

and “the most significant factors that make the offering speculative or risky,” neither of which

would have applied in this situation. Id. at 13. Moreover, Wutherich’s purported belief that Rice

had profited off of Lo and the alleged EOG data is not supported by the record, is purely

speculation, and there is no evidence of any threats of litigation arising out of this situation. Id.

at 15.

          In his Brief in Opposition, Wutherich argues that the “specific words are not important”

and that a whistleblower’s communication is not required to “ring the bell” on each element of

the federal law at issue. ECF No. 83 at 13. Even if the conduct did not “expose the company to

extreme financial risk,” he argues, a whistleblower can be mistaken. Id. Pursuant to the Third



                                                      24
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 25 of 40




Circuit’s decision in Wiest I, he argues, a whistleblower is only required to show that the

communications relate in an “understandable way” to one of the provisions under Section 806,

and he is entitled to protection even if he does not assert all elements of a fraud claim and/or

reports a violation that has not yet occurred. Id. at 11-13. 7

         Upon review, Wutherich’s communications regarding the EOG data also fail to constitute

protected activity under Section 806. SOX is not a “general anti-retaliation statute.” See Gibney

v. Evolution Mktg. Research LLC, 25 F. Supp. 3d 741, 748 (E.D. Pa. 2014) (citing Safarian v.

Am. DG Energy Inc., No. 10-6082, 2014 WL 1744989, at *5 (D.N.J. April 29, 2019)). The

protected activity must “relate to one of the six specified categories” under Section 806, and “it

does not extend protection to every employee complaint about possible improper or even illegal

conduct.” Northrop Grumman Sys. Corp. v. U.S. Dep’t of Labor, Admin. Review Bd., 927 F.3d

226, 229 (4th Cir. 2019).

         Although Wutherich argues that Lo’s alleged data theft was a “litigation risk” 8 to Rice

that should have disclosed to shareholders, he cites no evidence demonstrating that Wutherich

subjectively believed this. Wutherich testified that his communications arose out of a rumor he

heard regarding a former employee that went to jail for stealing company data. While he stated

that Lo could be convicted of a crime, he did not refer to any “litigation risk” to Rice. Wutherich

cites no other evidence to establish that he believed Rice faced litigation at this time, let alone

7
 With respect to both his Silver Creek and EOG claims, Wutherich argues in the body of his brief that he is a
whistleblower under 18 U.S.C. § 1514A(a)(1). In a footnote, he states without further explanation that he is also a
whistleblower under subsection (2) because he “told Tunde Ajayi that what Jeff Lo had done is a crime.” ECF No.
83 at 10 n. 8. As discussed supra, Note 6, 18 U.S.C. § 1514A(a)(2) relates to individuals that file or cooperate in
proceedings that are filed or about to be filed. Wutherich does not attempt to explain how this subsection arguably
applies and does not identify any proceeding at issue. Accordingly, he does not establish a claim under 18 U.S.C. §
1514A(a)(2).
8
  Wutherich does not specifically respond to which theory of protected activity he is proceeding under in his Brief in
Opposition, but only refers to alleged reporting of a “litigation risk” in his separately filed Motion for Partial
Summary Judgment and Statement of Facts Viewed in a Light Most Favorably to Defendant. ECF Nos. 74 and 74-
1.


                                                              25
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 26 of 40




that he believed Rice would be required to disclose this litigation risk, and that it would likely

fail to do so. 9 While Wutherich “may have earnestly believed that he was reporting some form

of misconduct,” there is nothing in the record demonstrating his belief of any violation of a law

under Section 806. See Sturdivant v. Chem. Waste Mgmt., Inc., No. 7:19-CV-1129-GMB, 2020

WL 1083212, at *5 (N.D. Ala. Mar. 5, 2020).

         Even if Wutherich subjectively held such a belief, he does not establish that it was an

objectively reasonable belief. Although Wutherich correctly notes that a reporting employee can

be “mistaken,” he must nevertheless demonstrate that “a reasonable person with the same

training and experience as the employee would believe that the conduct implicated in the

employee’s communication could rise to the level of a violation of one of the enumerated

provisions in Section 806.” Wiest I, 710 F.3d at 132. As Rice argues, “Item 503(c) disclosure is

reserved for the ‘most significant factors that make the offering speculative or risky,’ and not any

and all risks . . . .” Howard v. Arconic Inc., 395 F. Supp. 3d 516, 572 (W.D. Pa. 2019). 10

“‘Disclosure is not a rite of confession, and companies do not have a duty to disclose uncharged,

unadjudicated wrongdoing.’” Id. (quoting City of Pontiac Policemen’s & Firemen’s Retirement

Sys. v. UBS AG, 752 F.3d 173, 184 (2d Cir. 2014)).

         Here, Wutherich does not endeavor to show that the law requires Rice to disclose all

“litigation risks,” or that a person with his level of training and experience would reasonably

believe that it did. Based on the factual information available to Wutherich, a reasonable person


9
  The Court notes that, in his separately filed Motion for Partial Summary Judgment, Wutherich claims that he
reasonably believed this was a litigation risk because he is a chemical engineer and knows that EOG credits its high
density fracturing with higher outputs, that Rice’s failure to disclose was inconsistent with his SOX training, and
that he observed that Rice disclosed other litigation risks, but not this one. He does not, however, cite any record
evidence to support these statements. Wutherich refers the Court to paragraph 19 of his Statement of Facts Viewed
in a Light Most Favorably to Defendant, which improperly fails to include any supporting citation to the record.
10
   On April 2, 2019, following the events at issue, the SEC relocated Item 503(c) to Item 105 of Regulation S-K to
streamline disclosure requirements. See Howard, 395 F. Supp. 3d at 570 n. 15; 17 C.F.R. § 229.105.

                                                             26
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 27 of 40




would not have believed Lo’s purported acquisition of data created one of the most “significant”

risk factors for Rice.     Wutherich had no knowledge of the specific content, source, or

permissions to use the data; he had no knowledge that Rice would, or did, utilize the data, or

how; and no party had threatened litigation against Rice. Because Wutherich does not establish a

subjectively or objectively reasonable belief of a violation under Section 806, he did not engage

in protected activity. Accordingly, he does not satisfy the first element of his prima facie case.

                       (b) Rice’s knowledge

       Rice further argues that it did not know or suspect Wutherich engaged in protected

activity with respect to the EOG data, and therefore Wutherich does not satisfy the second

element of his prima facie case. ECF No. 76 at 18. Rice argues that Wutherich only recalls

stating that “it’s illegal, that it’s a crime being committed,” and he did not tie any alleged

illegality to any of the provisions under Section 806, so anyone at Rice could have suspected he

was raising a potential securities issue.     Id.   Moreover, it is apparent that Ajayi did not

understand the communication to relate to SOX, because he did not follow up or do anything

with the information that Wutherich provided. Id. To the extent Wutherich claims he opposed

certain “science experiments” that Rice conducted, he did not state that his opposition related to

the EOG data. Id. at 18-19.

       In his Brief in Opposition, Wutherich argues that Ajayi “knew Kevin Wutherich was

speaking out about something wrong but Mr. Ajayi could not do anything about it because Jeff

Lo gave the data to one of the Rice brothers, Derek Rice.” ECF No. 83 at 10. He further argues

that he satisfied the statutory requirement by reporting to Ajayi, his supervisor. Id. at 16.

       Even if Wutherich could establish he engaged in protected activity with respect to EOG,

the record does not show that Rice knew or suspected that he did. It is not sufficient for Ajayi to



                                                     27
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 28 of 40




simply know that Wutherich was “speaking out about something wrong,” as Wutherich argues,

because SOX is not a general anti-retaliation statute. Rice must know or suspect that Wutherich

reported conduct in violation of one of the enumerated provisions of Section 806.             Here,

Wutherich did not identify any specific legal risk to Rice, as opposed Lo, and he did not tie his

communication in an understandable way to a securities violation under Section 806. Thus, the

Court should find that Wutherich cannot satisfy the second element of his prima facie case.

                       (c) Adverse action

       Wutherich claims that he suffered an adverse action as a result of his termination. Rice

does not dispute that Wutherich satisfies the third element of his prima facie claim.

                       (d) Causation

       With respect to the fourth element, Rice argues that Wutherich also cannot establish

circumstances sufficient to give rise to an inference that his alleged protected activity was a

contributing factor to his termination. Rice argues that the decisionmaker, CEO Daniel Rice,

could not have known of Wutherich’s alleged protected activity. Wutherich only reported the Lo

information to Ajayi, who did not share this information with anyone else. ECF No. 76 at 20-21.

Moreover, Rice argues, there is not sufficient temporal proximity to infer causation, because

Wutherich was not terminated until three months after his alleged protected activity. Id. at 22.

Finally, it argues that there was a “legitimate intervening event” in the form of Wutherich’s

subsequent disclosure of receiving financial compensation from Drill2Frac and the investigation

that followed. Id. at 22-23.

       In his Brief in Opposition, Wutherich argues that, in combination with the various events

described above regarding Wutherich and others raising concerns about Silver Creek, there was a

continuous timeline of events demonstrating temporal proximity.           ECF No. 83 at 19-25.



                                                    28
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 29 of 40




Wutherich goes on to tell a story that is largely unsupported by citations to the record, alleging

that Rice’s “true purpose of hiring Jeff Lo” was to obtain the EOG data; that this was

“concealed” from Wutherich; Lo was transferred out of the completions department and assigned

“science projects” to do; and Wutherich and Ajayi were no longer needed for their chemical

engineering experience because Rice now had the EOG data, so Ajayi and Wutherich were

dismissed and their stock options were redistributed. Id. at 26.

       Upon review, construing the evidence in the light most favorable to Wutherich as the

nonmoving party, the circumstances do not give rise to an inference that Wutherich’s alleged

protected activity contributed to his termination. For the reasons discussed above, Wutherich

cannot demonstrate that CEO Daniel Rice knew or suspected he engaged in protected activity, as

such, it could not have contributed to his termination. Even if Ajayi had knowledge based on

Wutherich’s report, which is not shown, there is no evidence whatsoever that CEO Rice or

anyone that may have influenced his decision had knowledge of Wutherich’s communications

regarding the EOG data. Moreover, to the extent Wutherich spins a tale about how he and Ajayi

were no longer needed after Rice conspired to steal and use the EOG data, this does not tie his

protected activity to his dismissal, even if true. If Ajayi was also terminated and did not engage

in any protected activity, this does not create any inference of causation.

       Moreover, the three-month period of time between his report to Ajayi and his

termination, standing alone, does not give rise to an inference of causation. See, e.g., Flaig v.

Aladdin Food Mgmt. Servs., LLC, No. 2:12-cv-00839, 2012 WL 5288716, at *5 (W.D. Pa. Oct.

23, 2012) (noting, in context of employment retaliation statutes, that a period of two months or

longer is not “unduly suggestive” of causation) (citing Williams v. Phila. Hous. Auth. Police

Dep’t, 380 F.3d 751, 760 (3d Cir. 2004) (superseded by statute on other grounds). Accordingly,



                                                     29
        Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 30 of 40




the Court should also find that Wutherich fails to satisfy the causation element of his prima facie

case.

         For the foregoing reasons, viewing the evidence in the light most favorable to Wutherich,

he does not establish a prima facie case with respect to either his Silver Creek or EOG

whistleblowing events under SOX. Because he cannot meet this burden, it is not necessary for

the Court to assess whether Rice can demonstrate it would have taken the same adverse action in

the absence of any protected activity. Therefore, the Court should grant Rice’s Motion for

Summary Judgment with respect to Count I.

                 b. Age Discrimination Claims (Counts III and V)

         Rice also moves for summary judgment with respect to Wutherich’s age discrimination

claims alleging violations of the ADEA and the PHRA. 11 In an ADEA lawsuit lacking direct

evidence of discrimination, as here, the order of proof mirrors that of a Title VII discrimination

action, as described in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Smith v. City

of Allentown, 589 F.3d 684, 691 (3d Cir. 2009). Plaintiff must first establish a prima facie case

of age discrimination by proving the following (1) he is forty years or older; (2) he was the

subject of an adverse employment action; (3) he was qualified for the position in question; and

(4) he was ultimately replaced by another employee sufficiently younger to support an inference

of discriminatory animus. Id. at 689. Proof of these facts raises an inference of discrimination,

which is given the force and effect of a rebuttable presumption. Texas Dep’t of Community

Affairs v. Burdine, 450 U.S. 248, 254 (1981).




11
  The United States Court of Appeals for the Third Circuit has held that “[t]he same analysis used for ADEA is also
applied to PHRA claims.” Prewitt v. Walgreens Co., 92 F. Supp. 3d 292, 305 n. 4 (E.D. Pa. 2015) (citing Fasgold v.
Justice, 409 F.3d 178, 183-84) (3d Cir. 2005)). Thus, the portion of Wutherich’s PHRA claim pertaining to age
discrimination is subsumed in the Court’s discussion of his ADEA claim.

                                                            30
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 31 of 40




          Once a prima facie case is established, the burden shifts to the employer, who must

articulate a legitimate, non-discriminatory reason for the adverse employment action. Burdine,

450 U.S. at 254; Santiago v. Brooks Range Contract Servs., 618 F. App’x 52, 54-55 (3d Cir.

2015). “This burden is ‘relatively light’ and is satisfied if the employer provides evidence,

which, if true, would permit a conclusion that it took the adverse employment action for a non-

discriminatory reason.” Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013) (citing

Tomasso v. Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006)). At this stage, the employer is not

required to prove this reason actually motivated its conduct. Id.

          After the employer has met its relatively light burden of articulating a legitimate non-

discriminatory reason for the adverse employment decision, the burden shifts back to the plaintiff

to show by a preponderance of the evidence that the employer’s proffered explanation is

pretextual. Id. The plaintiff may meet this burden either directly, by persuading the court that

the employer’s action was more likely motivated by a discriminatory reason, or indirectly, by

showing that the employer’s proffered explanation is unworthy of credence. See McDonnell

Douglas, 411 U.S. at 804-05.

          Throughout this burden-shifting analysis, the ultimate burden of proving intentional

discrimination rests with plaintiff. See Burdine, 450 U.S. at 253-57. A plaintiff meets this

burden if his “prima facie case, combined with sufficient evidence to find that the employer’s

asserted justification is false, may permit the trier of fact to conclude that the employer

unlawfully discriminated.” Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 148

(2000).




                                                    31
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 32 of 40




                       (1) Prima facie case

         For purposes of the present Motion, Rice does not dispute that Wutherich can establish a

prima facie case of discrimination based on age. ECF No. 76 at 26.

                       (2) Legitimate nondiscriminatory reason

         Next, the Court looks to whether Rice proffers a legitimate nondiscriminatory reason for

the termination of Wutherich’s employment. Here, Rice asserts that Wutherich was terminated

for violating the conflict of interest policy. In October, 2016, COO Toby Rice instructed all Rice

employees to disclose any previously undisclosed conflicts of interest to Jenkins, Rice’s Director

of Internal Audit. ECF No. 77 ¶ 39. In response, on October 17, 2016, Wutherich informed

Jenkins by email of his relationship with Drill2Frac and that he was receiving a referral fee for

clients contracted with Drill2Frac. Id. ¶ 40. Jenkins initiated an investigation, which included

review of Wutherich’s email inbox and computer hard drive. Id. ¶ 41. Jenkins’ investigation

revealed that Wutherich was contacting representatives of companies like Consol and Range

about Drill2Frac. ECF No. 76 at 26. Based on the investigation, CEO Daniel Rice, concluded

that Wutherich was abusing his role at Rice for personal benefit by using proprietary Rice

information related to Rice’s trial of Drill2Frac in order to help sell Drill2Frac to Rice’s

competitors. Id. CEO Rice determined that this conduct violated Rice’s conflict of interest

policy because Wutherich never disclosed that he was being paid financial compensation to refer

potential customers to Drill2Frac.              Id.    This reason, taken as true, proffers a legitimate

nondiscriminatory reason for terminating Wutherich. 12 Thus, Rice meets its “relatively light”

burden to provide a legitimate non-discriminatory reason for termination.


12
   Although Wutherich asserts that Rice fails to present a legitimate non-discriminatory reason, he fails to offer a
clear substantive argument regarding this element. As opposed to briefing this issue under the relevant legal
standard, he refers the Court to Section III(A)(2) of his Brief of Opposition, asserting that this section demonstrates
that Rice had no legitimate non-discriminatory reason for terminating Plaintiff’s employment. ECF No. 83 at 31.

                                                               32
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 33 of 40




                      (3) Pretext

         At this final stage of the burden-shifting analysis, “the burden shifts back once more to

the plaintiff to show, by a preponderance of the evidence, that the employer’s proffered

legitimate, nondiscriminatory reason was pretextual.” Willis v. UPMC Children’s Hosp. of

Pittsburgh, 808 F.3d 638, 644 (3d Cir. 2015). To meet this burden, a plaintiff must identify

evidence from which a reasonable jury could either: “(1) disbelieve the employer’s articulated

legitimate reasons; or (2) believe that an invidious discriminatory reason was more likely than

not a motivating or determinative cause of the employer’s action.” Fuentes, 32 F.3d at 764.

“Regardless of the method, the plaintiff’s evidence must allow a reasonable jury to find, by a

preponderance of the evidence, that age discrimination was a ‘but for’ cause of the adverse

employment action.” Abels v. DISH Network Service, LLC, 507 F. App’x 178, 183 (3d Cir.

2012).

         To establish pretext under the first prong of Fuentes, the plaintiff must do more than

“simply show that the employer’s decision was wrong or mistaken, since the factual dispute at

issue is whether discriminatory animus motivated the employer, not whether the employer is

wise, shrewd, prudent, or competent.” Fuentes, 32 F.3d at 765. Plaintiff “must demonstrate such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action that a reasonable factfinder could rationally find them

‘unworthy of credence.’” Id. (quoting Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983 F.2d

509, 531 (3d Cir. 1992)). “If a plaintiff comes forward with evidence that would cause a

reasonable factfinder to find the defendant’s proffered reason ‘unworthy of credence,’ [he] need


However, the referenced section focuses only on whether Rice would have terminated Wutherich if he did not
engage in protected activity under SOX and does not address whether, taken as true, Rice asserts a legitimate reason
for terminating Wutherich that is not based on age discrimination. See id. at 27-29. To the extent Wutherich seeks
judgment in his favor on this issue in his separately filed Motion for Partial Summary Judgment, he also does not
include any substantive argument and refers the Court back to unspecified “reasons stated above.” ECF No. 74 at 15.

                                                            33
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 34 of 40




not adduce any evidence of discrimination beyond [his] prima facie case to survive summary

judgment.” Burton, 707 F.3d at 430 (quoting Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691

F.3d 294, 310 (3d Cir. 2012)).

       Under the second prong of Fuentes, a plaintiff may establish pretext “by presenting

evidence ‘with sufficient probative force’ so as to allow the factfinder to ‘conclude by a

preponderance of the evidence that age was a motivating or determinative factor.’” Willis, 808

F.3d at 645 (quoting Simpson v. Kay Jewelers, 142 F.3d 639, 644-45 (3d Cir. 1998)). This proof

may consist of evidence that: “(1) the defendant previously discriminated against the plaintiff;

(2) the defendant discriminated against others within the plaintiff’s protected class; or (3) the

defendant has treated similarly situated, substantially younger individuals more favorably.” Id.

       With respect to the first prong, Rice argues in support of its Motion for Summary

Judgment that Wutherich has done nothing to cast its stated reason for his termination into doubt.

ECF No. 76 at 27. At most, it argues, Wutherich believes that Rice made the wrong decision in

terminating him, which is insufficient to prove pretext. Id. With respect to the second prong,

Rice argues that Wutherich also fails to show that age motivated its decision. Rice argues that

any effort to rely upon Didier as a comparator is unavailing, because Didier is approximately

three years younger than Wutherich, and an age difference of less than four years, alone, does

not support an inference of age discrimination. Id. at 28 (citing Innella v. Lenape Valley Found,

No. 14-2862, 2014 WL 3109973 (E.D. Pa. July 8, 2014)). Moreover, Rice argues that Didier is

not similarly situated to Wutherich because, unlike Wutherich, Didier fully disclosed his conflict

of interest to Rice. Rice further asserts that its decision to terminate Ajayi, a younger employee

(and Wutherich’s supervisor), for failing to disclose a conflict on the same day as Wutherich,

belies any suggestion of age discrimination.



                                                   34
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 35 of 40




         In his Brief in Opposition, Wutherich argues that Didier had a conflict of interest because

he owned Silver Creek stock and reviewed invoices. ECF No. 83 at 25. He states that Didier

was younger than Wutherich and was permitted to resign with vested stock benefits, while

Wutherich was not. Id. 13

         Upon review, Wutherich fails to meet his burden to establish pretext.                                 Although

Wutherich does not frame his argument pursuant to the relevant legal standard, he appears to be

arguing that he has satisfied the second prong of Fuentes. Under the second prong of Fuentes,

plaintiff may rely on evidence that the employer has treated similarly situated, substantially

younger individuals more favorably. See Willis, 808 F.3d at 645. In order to be “similarly

situated,” a comparator employee must be “similarly situated in all relevant respects,”

considering factors such as the employees’ job responsibilities, supervisors and decisionmakers,

and the nature of the misconduct at issue. Wilcher v. Postmaster General, 441 F. App’x 879, 882

(3d Cir. 2011).

         Here, Wutherich fails to establish that the only potential comparator he identifies, Didier,

was similarly situated and substantially younger. 14                    In considering whether the two were

similarly situated, Wutherich was dismissed because he failed to disclose his financial

relationship with Drill2Frac and Rice’s investigation found that Wutherich used Rice’s

13
   Without including any substantive legal argument regarding pretext, Wutherich broadly refers the Court to his
argument in Sections III(A)(2) and III(A)(1)(c) of his Brief in Opposition, but these sections pertain to his SOX
claim and do not respond to whether the reasons given for his termination are pretext for age discrimination. ECF
No. 83 at 31. He further refers the Court to his Motion for Partial Summary Judgment in its entirety. Id. In his
Motion for Partial Summary Judgment, however, he does not seek judgment in his favor with respect to the issue of
pretext, and he does not address it in his brief. It is not clear to the Court to what Wutherich is specifically referring
and whether or how he claims it establishes pretext under the relevant legal standard.
14
  Although Wutherich does not brief this issue, he asserts that Toby Rice held “several private functions at his
personal residence” and that Wutherich was not invited under the subheading “age and nationality discrimination” in
his Statement of Facts Viewed in a Light Most Favorably to Defendant. ECF No. 74-1 ¶¶ 24-25. Wutherich does
not provide a cite to the record in support of his statement that he was not invited to these functions. See id.
Moreover, he does not proffer any evidence to suggest he was not included because of his age and/or nationality.
Accordingly, this evidence does not tend to establish pretext.


                                                                35
       Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 36 of 40




proprietary information to Drill2Frac’s benefit. The contents of Wutherich’s email inbox and

hard drive revealed that he was contacting other energy companies regarding Drill2Frac. ECF

No. 77 ¶ 42. Didier is not similarly situated in all relevant respects, because he had disclosed his

partial ownership in Silver Creek to Rice and Rice encouraged him to sell his ownership.

Instead, Didier resigned his employment from Rice. Id. ¶¶ 64 - 67. Wutherich also does not

identify any evidence that Didier used Rice’s proprietary information for Silver Creek’s benefit,

or that Didier engaged in other similar alleged misconduct to Wutherich. Further, Wutherich

presents no evidence that he and Didier held comparable positions at Rice.

        As to age, “[t]he Third Circuit has consistently held an age difference of less four years,

alone, does not support an inference of age discrimination.” Innella, 2014 WL 3109973, at *4 n.

2.   Because Didier is only approximately three years younger than Wutherich, he is not

sufficiently younger to permit an inference of age discrimination.

        Accordingly, construing the evidence in the light most favorable to Wutherich as the

nonmoving party, he has not met his burden to show pretext as required by Fuentes. Wutherich

does not present sufficient evidence from which a reasonable jury could find that Rice’s

articulated reason for termination of Wutherich’s employment was pretext for age

discrimination. Therefore, the Court should grant summary judgment as to Wutherich’s claims

of age discrimination in Counts III and V.

                 c. National Origin Discrimination Claims (Counts IV and V)

        Rice also moves for summary judgment with respect to Wutherich’s national origin

discrimination claims pursuant to Title VII and the PHRA. 15                          These national origin


15
   The United States Court of Appeals for the Third Circuit has held that PHRA claims can be treated coextensively
with Title VII claims. See Voung v. Management of J.C. Penney’s Co., 169 F. App’x 675, 677 (3d Cir. 2006)
(citing Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996)). Thus, the portion of Wutherich’s PHRA claim
pertaining to national origin discrimination is subsumed in the Court’s discussion of his Title VII claim.

                                                            36
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 37 of 40




discrimination claims must be analyzed pursuant to the McDonnell Douglas burden-shifting

framework, described above. Vuong v. Mgmt. of J.C. Penney’s Co., 169 F. App’x 675, 677 (3d

Cir. 2006).    Assuming that Wutherich establishes a prima facie case of national origin

discrimination, the burden shifts to Rice to state a legitimate non-discriminatory reason for

termination of Wutherich’s employment. Id. If Rice satisfies its burden, the burden then shifts

back to the Wutherich to show by a preponderance of the evidence that Rice’s proffered reason is

pretextual.

                   (1) Prima facie case

       For purposes of the present Motion for Summary Judgment, Rice does not dispute that

Wutherich can establish his prima facie case of discrimination based on national origin.

                   (2) Legitimate nondiscriminatory reason

       With respect to whether Rice has presented a legitimate nondiscriminatory reason for the

termination of Wutherich’s employment, Rice relies upon the same stated reason provided as to

Wutherich’s age discrimination claims, supra at 32. See ECF No. 76 at 20; ECF No. at 31. For

the reasons set forth above, Rice has satisfied its burden to proffer a legitimate nondiscriminatory

reason for Wutherich’s termination. See supra at 32.

                   (3) Pretext

       In its Motion for Summary Judgment and accompanying brief, Rice argues that

Wutherich cannot establish pretext for his national origin discrimination claims largely for the

same reasons that he cannot do so with respect to his age discrimination claims. ECF No. 76 at

27-29. Specifically, under the first prong of Fuentes, Rice argues that Wutherich does not cast

the legitimate nondiscriminatory reason into doubt, and at most, he believes that Rice made a

wrong decision in terminating him. Under the second prong, Rice argues that Didier is not



                                                    37
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 38 of 40




similarly situated to Wutherich and any inference of national origin discrimination is countered

by the fact that Rice terminated Ajayi, an American (and Wutherich’s supervisor), for the same

conduct on the same day as Wutherich. Further, Ajayi was replaced by a Canadian. Id.

       In his Brief in Opposition, Wutherich relies upon the same response with respect to his

age and national origin discrimination claims. ECF No. 83 at 31. He argues that Didier, an

American, had a conflict because he owned Silver Creek stock and reviewed the invoices. Id.

Didier resigned and received vested stock benefits, while Wutherich did not. Id.

       Again, as recognized above, Didier and Wutherich were not similarly situated.          In

considering whether the two were similarly situated, Wutherich was dismissed because he failed

to disclose his financial relationship with Drill2Frac and Rice’s investigation found that

Wutherich used Rice’s proprietary information to Drill2Frac’s benefit. The contents of

Wutherich’s email inbox and hard drive revealed that he was contacting other energy companies

regarding Drill2Frac. ECF No. 77 ¶ 42. Didier is not similarly situated in all relevant respects,

because he had disclosed his partial ownership in Silver Creek to Rice and Rice encouraged him

to sell his ownership. Instead, Didier resigned his employment with Rice. Id. ¶¶ 64 - 67.

Wutherich also does not identify any evidence that Didier used Rice’s proprietary information

for Silver Creek’s benefit, or that Didier engaged in other similar alleged misconduct to

Wutherich.    Further, Wutherich presents no evidence that he and Didier held comparable

positions at Rice.

       As to national origin, the Court notes that prior to their terminations, Wutherich, a

Canadian, held the position of Director of Completions, reporting to Ajayi, an American, holding

the position of Vice President of Completions. CEO Daniel Rice terminated the employment of




                                                  38
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 39 of 40




Wutherich and Ajayi on the same day for conflict of interest violations. Wutherich was replaced

by an American. Ajayi was replaced by a Canadian. Id. ¶¶ 61-62.

       Upon review, Wutherich does not establish pretext with respect to his claims for national

origin discrimination. As previously discussed, Didier is not a substantially similar comparator,

and therefore evidence that he was allegedly treated more favorably than Wutherich does not

tend to establish pretext. The closest possible comparator is Ajayi, an American, who was

terminated the same day as Wutherich, for similar conflicts of interest violations, and Ajayi was

replaced by a Canadian. Again, construing the evidence in the light most favorable to Wutherich

as the nonmoving party, he fails to present sufficient evidence from which a reasonable jury

could find that Rice’s proffered reason for Wutherich’s termination was pretext for national

origin discrimination. Accordingly, the Court should also grant Rice’s Motion for Summary

Judgment with respect to the claims of national origin discrimination in Count IV and the

remaining portion of Count V.

           2. Wutherich’s Motion for Partial Summary Judgment

       Wutherich seeks partial judgment in his favor on four issues. With respect to his SOX

claim, he requests a finding that (1) he has proven a prima facie claim of whistleblower

retaliation; and (2) Rice has failed to meet its burden to present clear and convincing evidence of

a legitimate non-discriminatory reason for discharge. ECF No. 73 ¶¶ (a)-(b). With respect to his

age and national origin discrimination claims, he requests a finding that (1) he has proven a

prima facie case of age and national origin discrimination; and (2) Rice has failed to offer a

legitimate non-discriminatory justification for the adverse employment action. Id. ¶¶ (c)-(d).




                                                    39
      Case 2:18-cv-00200-CB-MPK Document 86 Filed 05/05/20 Page 40 of 40




       Because we recommend above that Rice’s Motion for Summary Judgment be granted

with respect to all remaining claims, Wutherich’s Motion for Partial Summary Judgment should

be denied.

       D. CONCLUSION

       For the foregoing reasons, it is respectfully recommended that Rice’s Motion for

Summary Judgment as to Counts I, III, IV and V of the Amended Complaint, ECF No. 75, be

granted. It is further recommended that Wutherich’s Motion for Partial Summary Judgment,

ECF No. 73, be denied.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Rule

72.D.2, the parties are permitted to file written objections in accordance with the schedule

established in the docket entry reflecting the filing of this Report and Recommendation. Failure

to timely file objections will waive the right to appeal. Brightwell v. Lehman, 637 F.3d 187, 193

n.7 (3d Cir. 2011). Any party opposing objections may file their response to the objections

within fourteen (14) days thereafter in accordance with Local Civil Rule 72.D.2.


Dated: May 5, 2020
                                            Respectfully submitted,


                                            /s/ Maureen P. Kelly
                                            MAUREEN P. KELLY
                                            UNITED STATES MAGISTRATE JUDGE




cc:    The Honorable Cathy Bissoon
       United States District Judge

       All counsel of record via CM/ECF




                                                   40
